Atkinson, J.
1. The grounds of the motion for new trial in this ease; in regard to the admissibility of evidence, refusal to charge, and the charge of the court, are without merit, and do not require elaboration.
2. The evidence was sufficient to support the verdict. Green v. Central R. Co., 130 Ga. 375 (60 S. E. 861), and citations; Southern R. Co. v. Williams, 113 Ga. 335 (38 S. E. 744); Georgia, Florida & Alabama R. Co. v. Summer, 133 Ga. 135 (65 S. E. 381).

Judgment affirmed.


Beck, J., absent. The other Justices concur.